Every indictment is a compound of law and fact, and must be so drawn that the court can, upon its inspection, be able to see the alleged crime. The offense, here intended to be charged against the defendants is that of a riot: in their assembling in a tumultuous manner in and about the dwelling-house of Shed, and there making a great noise, using abusive and insulting language. The gist of the offense consists in the defendants using such force and violence as amounted to a breach of the peace, and the law requires that in indictments of this kind the facts shall be so charged as to show a breach of the peace, or acts directly tending to it, and not a mere civil trespass. Here nothing but a civil trespass is charged. The indictment does not state that Shed or his wife, or any member of his family, was in the house or present at the time the defendants were guilty of this improper conduct; and, indeed, for anything that appears upon the record, the house was vacant. It is true, it is charged that the acts were committed "to the great damage and terror of the said Shed and his wife," but a conclusion cannot make an averment. Men may be guilty of a riot in assembling together to the number of three or more and in a tumultuous and violent *Page 47 
manner breaking into a house, or demolishing it, or otherwise injuring it, though neither the owner nor any of his family be present; for that is, in itself, a breach of the public peace; but the essence of the charge here is not for any violence done to the dwelling-house,   (54) but for riotously disturbing the owner in the quiet and peaceable possession of it, and the charge is not made with sufficient legal certainty unless it appear upon the face of the indictment that the owner or his family were present to be so disturbed. In looking into the precedents, we find this principle to run through them; thus 2 Chitty Criminal Law, 505, in giving the form of an indictment against three persons for a riot before the house of G. H., and shooting off a loaded gun, after setting out the riotous conduct of the defendants, charges, "and thereby then and there, not only greatly terrified and alarmed the said G. H. and his family, and disturbed and disquieted them in the peaceable and quiet possession, use, and occupation of the said dwelling-house," etc. It is very important that the line of distinction which separates a civil from an indictable trespass shall be kept as clear and distinct as the nature of the offense will permit; and in order to bring a trespass within the criminal jurisdiction of the court it must appear on the face of the indictment to amount to a violation of the criminal law.
It is the opinion of this Court that the judgment below is erroneous.
PER CURIAM.                                   Reversed.
Cited: S. v. York, 70 N.C. 67; S. v. Stamey, 71 N.C. 203; S. v.Smith, 106 N.C. 657; S. v. Davenport, 156 N.C. 615.
(55)